131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Terry B. and John B., Minors, by and through their naturalparent, Naomi Taylor, Plaintiffs-Appellees,v.ARKANSAS DEPARTMENT OF HUMAN SERVICES;  Tom Dalton, in hisIndividual and Official Capacity as Director;Beverly Jones, in her Individual andOfficial Capacity, Defendants,P.H. Gilkey, in his Individual and Official capacity;Cynthia Mahomes, in her Individual and OfficialCapacity, Defendants-Appellants,Michael Smith, in his Individual Capacity;  Joyce Smith, inher Individual Capacity, Defendants.
No. 97-1826.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 19, 1997.Decided:  Dec. 5, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BOWMAN, BRIGHT, and MURPHY, Circuit Judges.
PER CURIAM.


1
This § 1983 action was brought on behalf of Terry B. and John B. against the Arkansas Department of Human Services and a number of individuals, including P.H. Gilkey and Cynthia Mahomes.  The district court1 denied the motion of Gilkey and Mahomes for summary judgment on their qualified immunity defense, finding there remained material issues of fact.  Gilkey and Mahomes appeal this ruling, as well as the district court's denial of their motion for summary judgment on the merits.  Based on our review of the record we conclude that the district court should be affirmed on its qualified immunity ruling and that the attempted appeal of its ruling on the merits should be dismissed.  See Johnson v. Jones, 515 U.S. 304, 313 (1995).  So ordered.



1
 The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas